LOPEZ, AQUILINO, Jr., Associate Judge.
The chancellor entered a decree of foreclosure of a mortgage in favor of the plaintiff, Edith P. Reiss, against the defendant, Tatham Mortgage Co. and others. Both the plaintiff and defendant filed appeals. Defendant, Tatham Mortgage Co., contended that nothing was due on the mortgage so that the foreclosure suit should have been dismissed while plaintiff, Edith P. Reiss, contended that the chancellor should have entered a decree for the full amount of the mortgage instead of only for the amount past due.
We have considered the merits of the contentions of both parties and we find that there is enough evidence to sustain the findings of the chancellor and that no abuse of discretion has been made to appear so the decree should be affirmed.
Affirmed.
HORTON, C. J., concurs.
CARROLL, CHAS., J., dissents.